Citation Nr: 1616470	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-09 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Propriety of the reduction in rating of bilateral hearing loss from 30 percent disabling to 20 percent disabling, effective January 1, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran had active duty with the United States Army from march 1965 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which implemented a proposed reduction in the evaluation of service-connected hearing loss, from 30 percent to 20 percent, effective January 1, 2013.

When perfecting his appeal in April 2013, the Veteran requested a hearing before a Veterans Law Judge, to be held via videoconference from the RO.  Although such was scheduled for March 2016, and the Veteran properly notified at his address of record, he failed to report without explanation or any attempts to reschedule.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d).

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  


FINDINGS OF FACT

1.  Reduction in evaluation of hearing loss was proposed in a May 2012 decision and implemented in an October 2012 decision, effective from January 1, 2013; the Veteran did not request a hearing on the reduction.

2.  Actual improvement in bilateral hearing loss was shown on a May 2011 VA contract audiology examination, with hearing level III on the right and level VII on the left.


CONCLUSION OF LAW

The criteria for proper reduction of the evaluation of bilateral hearing loss are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.321, 3.344, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With regard to the question of the propriety of reduction, VA must comply with the notice and due process provisions found in 38 C.F.R. § 3.105(e)-(i) rather than the notice and duty provisions codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented at 38 C.F.R. § 3.159.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 513 (1993).

Analysis

It is the policy of VA to afford assigned evaluations the greatest degree of stability possible.  However, if improvement in a condition is shown, or error or fraud is evident, reduction of evaluation or even severance of service connection is possible.  Such revisions must be undertaken in accordance with the due process protections of 38 C.F.R. § 3.105.  The Board notes that special protections are afforded ratings which have stabilized, or which have been in place for extended periods of time.  38 C.F.R. §§ 3.344, 3.951.  These protections do not apply here, as the 30 percent evaluation being reduced was in effect for far less than five years, from March 2010 to January 2013.

In the case of reductions in evaluations, regulations provide that VA must issue a proposed rating decision informing the Veteran of the reasons and bases for such.  The Veteran then has 60 days in which to respond and submit additional evidence as to why the proposed reduction should not be implemented.  At the conclusion of those 60 days, the reduction may be implemented, effective the first day of the month following a second 60 day period from the date of notice of the final decision.  38 C.F.R. § 3.105(e).

The regulation also provides that the Veteran may request a predetermination hearing following notice of the proposed reduction; any such request must be received within 30 days of the notice of proposed reduction.  If such a request is received within the 30 days, "benefit payments shall be continued at the previously established level pending a final determination" on the proposed action.  38 C.F.R. § 3.105(i)(1).  Review of the claims file reveals no request for a hearing within 30 days of the proposal; the hearing request here was received after the reduction had been implemented.

The RO proposed reduction in a May 2012 decision; the Veteran was notified of the proposal, and of his rights in connection with such, that same month.  The Veteran objected to the proposal, but did not file evidence in support of such.  More than 60 days after the proposed decision, in October 2012, the RO implemented the proposal.  The RO made the reduction effective on the correct date, as 60 days from the October 2012 decision would fall in December 2012, and January 1, 2013, is first date of the following month.  There is no question that VA complied with the due process provisions of 38 C.F.R. § 3.105 .

Further, the facts of the case establish that reduction was actually warranted.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedule takes into account the effect of the Veteran's hearing loss disability on occupational functioning and daily activities. Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85. 

In addition, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral. 38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the adjudicator will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  Here, the right ear has consistently demonstrated an exceptional pattern of loss, based on puretone thresholds over 55 decibels..

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85.  For this reason, a private August 2010 audiometry submitted by the Veteran was not used in determining his rating, as it failed to include any speech recognition scores of any type.

Service connection for bilateral hearing loss was granted in a June 2010 rating decision, which assigned an initial 30 percent rating effective from March 30, 2010.  This evaluation was continued in a November 2010 decision.  Both rating decisions considered VA audiometric findings from June 2010, which showed:



Hertz
CNC
Level


1000
2000
3000
4000
Avg


 
RIGHT
45
75
80
85
71
80
IV
 
LEFT
65
75
80
85
76
40
IX
 

The left ear shows an exceptional pattern of hearing loss disability, as all puretone thresholds are in excess of 55 decibels.  The hearing level is therefore taken from Table VI, as that is more advantageous to the Veteran due to the poor speech recognition score.  Intersection of IX and IV levels in Table VII of 38 C.F.R. § 4.85 shows entitlement to a 30 percent rating.

The current appeal arises out of a claim for increased rating received by VA in March 2011.  A VA examination was provided the Veteran in May 2011.  Audiometry showed:


Hertz
CNC
Level


1000
2000
3000
4000
Avg


 
RIGHT
45
80
90
90
76
84
III
 
LEFT
70
85
85
90
83
84
VII
 

The left ear again shows an exceptional pattern of hearing loss disability, as all puretone thresholds are in excess of 55 decibels.  The hearing level is therefore taken from Table VIa, as that is more advantageous to the Veteran.  Intersection of III and VII levels in Table VII of 38 C.F.R. § 4.85 shows entitlement to a 20 percent rating.

Therefore, actual improvement is shown in the Veteran's hearing, particularly in speech recognition scores.  The application of the schedule results in assignment of the lower evaluation.  The preponderance of the evidence demonstrates that reduction was proper.  After full compliance with due process protections, the RO properly reduced the 30 percent evaluation for bilateral hearing loss disability to 20 percent, effective January 1, 2013.


ORDER

The reduction in rating of bilateral hearing loss from 30 percent disabling to 20 percent disabling, effective January 1, 2013, was proper.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


